134 F.3d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Pedro LUNA-MARADIAGA, Defendant-Appellant.
No. 97-10303.
United States Court of Appeals, Ninth Circuit.
Jan. 15, 1998.**

Before BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
McKIBBEN, District Judge.


3
We lack jurisdiction to review Luna-Maradiaga's sentence because it was within the applicable guideline range.  See United States v. Pelayo-Bautista, 907 F.2d 99 (9th Cir.1990).


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3